ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-324, concluding that BARBARA H. DUPRE of NORTHFIELD, who was admitted to the bar of this State in 1980, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit of misrepresentation);
And BARBARA H. DUPRE having been temporarily suspended from the practice of law effective March 6, 2003, by Order of the Court filed February 6, 2003, pursuant to Rule l:20-15(k) for failure to comply with the determination of the District I Fee Arbitration Committee in I-02-023F;
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to demonstrate that she is fit to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that BARBARA H. DUPRE is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*425ORDERED that prior to reinstatement to practice, respondent shall demonstrate that she is fit to practice law, shall satisfy the determination of the District I Fee Arbitration Committee in I-02-023F and shall pay the sanction in the amount of $500.00 to the Disciplinary Oversight Committee as ordered by the Court on February 6, 2003; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.